Exhibit 10.1
 
LETTER OF ENGAGEMENT
 
 
March 7, 2011

 
Attn: Mr. Perry Leopold

 
North Bay Resources Inc

 
PO Box 162

 
Skippack, PA 19474 USA

 
Dear Mr. Leopold,
 
This letter confirms the engagement of Theodore DeMatties (“Consultant”),
Certified Professional Geologist (CPG #4446) and Registered Minnesota Geologist
(#30184), to provide geological consulting services for North Bay Resources Inc.
(“Client”). This letter of engagement and the related supporting schedule
constitute the engagement contract pursuant to the services which will be
provided.
 
CAREER SUMMARY:
 
Seasoned exploration geologist with over thirty-four years of experience in the
U.S. and Canada. Since 1984 in managerial and supervisory positions with E.K.
Lehmann and Associates. Emphasis on Precambrian volcanogenic polymetallic
deposits (VMS); proven discovery record. Strong background in geologic mapping,
core logging, geophysical methods, preparation of reports and mineral
agreements, land acquisition and negotiation skills; extensive experience
interfacing with county, state and federal agencies on land, permitting and
regulatory issues. Successfully prepared NI 43-101 technical reports for a
number of public junior exploration companies.
 
EXPERIENCE:
 
Project generation, management, acquisition and detailed prospect evaluations as
well as preparation of NI43-101 qualifying technical reports for base-precious
metal volcanogenic massive sulfide, lode/epithermal gold, gold skarn,
iron-copper-gold (IOCG) and copper-nickel-PGM properties in the Upper Midwest,
Arizona, Nevada, Canada, Mexico, Peru, and Ecuador.
 
·  
Currently managing an advanced, multimillion dollar copper-nickel-PGM project in
northeastern Minnesota for Encampment Minerals Inc. Also consulting to Aquila
Resources Inc. for volcanogenic massive sulfide (VMS) properties in North
America and to Boxxer Gold Corp. on several gold, iron-oxide-copper-gold (IOCG)
properties in Nevada.

 
·  
Consulted to WMC Exploration and Falconbridge U.S. on copper-nickel-PGM
exploration programs in the upper Midwest and INCO for an iron oxide-copper-gold
(IOCG) project in the western U.S.

 
·  
Recently managed and prepared NI 43-101 technical reports on a gold base-metal
exploration program for a Canadian junior company in Nevada and consulted
(including preparation of NI-43-101 technical reports) to a private exploration
company in Michigan that recently discovered a large VMS deposit (Back-Forty
deposit).

 
·  
Conducted regional exploration programs and prospect evaluations for numerous
clients including Kennecott, Cyprus-Amax, Asarco, Cominco, Sharpe Resources,
Royal Standard Minerals, Placer Dome U.S, Freewest and North Mining.

 
·  
Evaluated PGM prospects in western U.S. for a Canadian junior exploration
company. Property acquisitions resulted in a successful joint venture with
several companies.

 
 
 

--------------------------------------------------------------------------------

 
 
·  
Organized and managed exploration programs for both bulk-mineable and high-grade
epithermal gold deposits as well as oxide zinc deposits in Nevada for several
Canadian juniors and a joint venture with a major mining company (North Mining).

 
·  
Evaluated epithermal gold prospects in Mexico, Peru and Ecuador for a Canadian
junior exploration company.

 
·  
Managed a Wisconsin massive sulfide program for a joint venture between two
Canadian junior companies. Accelerated program utilizing state-of-art
exploration techniques and strategies.

 
·  
Revitalized and strengthened Arizona massive sulfide program for Placer Dome.

 
·  
Generated, coordinated, and directed grassroots reconnaissance  exploration
program for gold skarn and replacement (“Carlin-like”) targets in Nevada for
Placer Dome.

 
SCOPE OF SERVICES
 
Section One.  
DEVELOP PORTFOLIO OF VIABLE WESTERN U.S. PROJECTS

 
 
Research and develop a detailed list of advanced mineral projects in the Western
United States. Project candidates will be attained by tapping into our network
of contacts throughout the industry. Final delivery will include project details
and suitable joint-venture options with which Client can utilize the EB-5
status.

 
·  
PROJECT SCHEDULE

i.  
Begin research to establish list of qualified U.S. projects.

ii.  
Reach out to our contacts associated with U.S. project candidates.

iii.  
Compile data, technical reports, and other necessary information.

iv.  
Complete detailed list of suitable joint-venture U.S. project partners.

v.  
Set meetings between Client and potential U.S. joint-venture project partners.



Section Two.  
PURSUE FINANCING OPTIONS FOR CLIENT’S CANADIAN PROPERTIES

 
 
Attempt to arrange financing for one or more of Client’s properties by engaging
our vast array of network contacts, including accredited investors, investment
banks and potential joint-venture partners.

 
·  
PROJECT SCHEDULE

i.  
Explore Client’s properties to select best potential financing candidates.

ii.  
Prepare Client collateral material for distribution through the network.

iii.  
Begin disseminating Client collateral material to network.

iv.  
Engage interested parties and develop relationships.

v.  
Set meetings between Client and potential financing parties.



CLIENT RESPONSIBILITIES
During the term of this Agreement, the Client agrees to cooperate with
Consultant to carry out the purposes of this Agreement, keep Consultant informed
of any developments of importance pertaining to the Client’s business, and abide
by this Agreement in its entirety.
 
 
 

--------------------------------------------------------------------------------

 

 
PROFESSIONAL FEES
The Client agrees to pay Consultant for the services described above under Scope
of Services., Section One. The compensation shall be $3,000 cash and $3,000
Restricted 144 Stock. Initial payment of $1,000 will be invoiced upon
commencement of work by Consultant and remaining balance billed 30 days
thereafter.  With regards to Scope of Services, Section Two, the Client agrees
to compensate Consultant 10 percent of the total amount of funds Consultant
facilitates to finance for the client’s current properties, if any.


TERMS AND CONDITIONS
INTELLECTUAL PROPERTY RIGHTS
 
In the course of the consulting engagement, Consultant may use enhancements,
discoveries, processes, methods, designs and knowhow, whether or not
copyrightable or patentable, which Consultant conceived during the course of
other consulting engagements.  In addition, Consultant may independently develop
enhancements, processes, methods, designs or know-how during the term of this
consulting engagement and Client acknowledges that Consultant may use such
enhancements, processes, methods, designs and knowhow in its business operations
with other clients.
 
NON-CIRCUMVENTION
 
In and for valuable consideration, the Client hereby agrees that Consultant may
introduce (whether by written, oral, data, or other form of communication) the
Client to one or more opportunities, including, without limitation, existing or
potential investors, lenders, borrowers, trusts, natural persons, corporations,
limited liability companies, partnerships, unincorporated businesses, sole
proprietorships and similar entities (an "Opportunity" or "Opportunities"). The
Client further acknowledges and agrees that the identity of the subject
Opportunities, and all other information concerning an Opportunity (including
without limitation, all mailing information, phone and fax numbers, email
addresses and other contact information) introduced hereunder are the property
of Consultant, and shall be treated as confidential information by the Client,
it affiliates, officers, directors, shareholders, employees, agents,
representatives, successors and assigns. The Clients shall not use such
information, except in the context of any arrangement with Consultant in which
Consultant is directly and actively involved, and never without Consultant's
prior written approval. The Client further agrees that neither it nor its
employees, affiliates or assigns, shall enter into, or otherwise arrange (either
for it/him/herself, or any other person or entity) any business relationship,
contact any person regarding such Opportunity, either directly or indirectly, or
any of its affiliates, or accept any compensation or advantage in relation to
such Opportunity except as directly though Consultant without the prior written
approval of Consultant. Consultant is relying on the Client’s assent to these
terms and their intent to be bound by the terms by evidence of their signature.
Without the Client’s signed assent to these terms, Consultant would not
introduce any Opportunity or disclose any confidential information to the Client
as herein described.
 
IN WITNESS WHEREOF, the parties hereto have caused this Engagement to be duly
executed, all as of the day and year written below:
 
/s/ Perry Leopold                      
/s/ Theodore A. DeMatties                  
Client Signature
Consultant Signature
   
Perry Leopold                             
Theodore A. DeMatties                       
Printed Name
Printed Name
   
CEO/Chairman                            
Consultant                                              
Title
Title
   
March 7, 2011                             
 
Date  